Exhibit 10.10

GENPACT LIMITED

2017 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED SHARE UNIT ISSUANCE AGREEMENT

THIS RESTRICTED SHARE UNIT ISSUANCE AGREEMENT (the “Agreement”), dated as of
_______ (the “Award Date”), is made by and between Genpact Limited, an exempted
limited company organized under the laws of Bermuda (the “Company”) and
_______________ (“Participant”).  To the extent not defined herein, all
capitalized terms in this Agreement shall have the meanings assigned to them in
the Genpact Limited 2017 Omnibus Incentive Compensation Plan (the “Plan”).

RECITALS:

WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant restricted share units
under the Plan as provided for herein.

NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Restricted Share Units.  The Company hereby awards to Participant, as
of the Award Date, an award (the “Award”) of restricted share units under the
Plan.  Each restricted share unit represents the right to receive one Common
Share on the vesting date of that unit.  The number of Common Shares subject to
the awarded restricted share units, the applicable vesting schedule for the
restricted share units and the underlying shares, the dates on which those
vested shares shall be issued to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.

Number of Shares

Subject to Award:

______ Common Shares (the “Shares”)

Vesting Schedule:

Participant shall vest with respect to ____ percent (__%) of the Shares on each
of the first ___ anniversaries of the Award Date, provided that Participant
remains in employment or service with the Company (or an Affiliate) on each such
vesting date.

Issuance Dates:

Each Share in which Participant vests in accordance with the foregoing Vesting
Schedule shall be issued on the date (the “Issuance Date”) on which that Share
so vests or as soon thereafter as administratively practicable, but

 

 

--------------------------------------------------------------------------------

in no event later than the close of the calendar year in which such Issuance
Date occurs or (if later) the fifteenth (15th) day of the third calendar month
following such Issuance Date.  The issuance of the Shares shall be subject to
the Company’s collection of any Applicable Taxes in accordance with the
procedures set forth in Paragraph 5 of this Agreement.

2.Limited Transferability.  Prior to actual receipt of the Shares which vest and
become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares.  Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Compensation Committee or its designee.

3.Cessation of Employment.

(a)Except as otherwise provided in this Paragraph 3 or in Participant’s
employment agreement, should Participant cease employment or service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award shall be immediately canceled with respect to those unvested Shares, and
the number of restricted share units will be reduced accordingly.  Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those canceled units.  For purposes of this Agreement, Participant’s date
of termination of employment shall mean the date on which Participant ceases
active employment, and shall not be extended by any notice period, whether
mandated or implied under local law.  The Company shall have the sole discretion
to determine when Participant is no longer actively employed for purposes of
this Agreement without reference to any other agreement, written or oral,
including Participant’s contract of employment.

4.Change of Control.  Should a Change of Control be effected at a time when this
Award is outstanding with respect to the Shares, then all the Shares subject to
this Award shall be converted into the right to receive for each such Share the
same consideration per Common Share payable to the other holders of such Common
Shares in consummation of the Change of Control, and such consideration, to the
extent vested at the time of the Change of Control in accordance with the
Vesting Schedule of this Agreement and the Plan, shall be subsequently
distributed on the Issuance Date or (if applicable) pursuant to the issuance
provisions of Paragraph 2 above. This Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

5.Issuance of Common Shares.

(a)On the Issuance Date or as soon thereafter as practicable, the Company shall
issue to or on behalf of Participant a certificate (which may be in electronic
form) for the number of Common Shares underlying the restricted share units
which vest under the Award on such date, subject, however, to the Company’s
collection of any Applicable Taxes.

2

 

--------------------------------------------------------------------------------

(b)Any Applicable Taxes required to be withheld with respect to the issuance of
the vested Shares shall be paid through an automatic Share withholding procedure
pursuant to which the Company will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes; provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required withholding obligations using the minimum statutory
withholding rates.  Notwithstanding the foregoing, the Company may, in its sole
discretion, require that such Applicable Taxes be paid through Participant’s
delivery of his or her separate check payable to the Company in the amount of
such taxes.

(c)In no event will any fractional shares be issued.

(d)The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.

6.Sections 409A and 457A.

(a)It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exceptions of Section 409A of the Code and the Treasury
Regulations issued thereunder and Section 457A of the Code and any guidance with
respect to Code Section 457A, including but not limited to Notice 2009-8. 
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A or of Code Section 457A applicable to such
short-term deferral exceptions, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the requirements or
limitations of Code  Section 409A and the Treasury Regulations thereunder and
Code Section 457A and any guidance with respect to Code Section 457A, including
but not limited to Notice 2009-8, that apply to such exceptions.

(b)Notwithstanding any provision to the contrary in this Agreement, to the
extent this Award may be deemed to create a deferred compensation arrangement
under Code Section 409A, then Shares or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
continued employment or service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of Participant’s Separation from Service (as determined under
Code Section 409A and Treasury Regulations thereunder) or (ii) the date of
Participant’s death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the
Committee in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Participant’s death.

3

 

--------------------------------------------------------------------------------

7.Compliance with Laws and Regulations.  The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required.  The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.

8.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.

9.Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM 12

Bermuda

Attn:  Secretary

 

with a copy to:

Genpact LLC

1155 Avenue of the Americas

Fourth Floor

New York, NY 10036

Attn:  Legal Department

if to Participant, at Participant’s last known address on file with the Company;

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

10.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

4

 

--------------------------------------------------------------------------------

11.Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.

12.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason, with or without
cause, subject to compliance with applicable law and the terms of any employment
agreement between Participant and the Company (or any Affiliate employing or
retaining Participant).

13.Electronic Delivery.  The Company may deliver any documents related to the
Award, the Plan or future awards that may be granted under the Plan by
electronic means.  Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company.  Participant hereby acknowledges that Participant has read this
provision and consents to the electronic delivery of the documents.  Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost to Participant by contacting the
Company in writing or by telephone.  Participant further acknowledges that
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, Participant understands
that Participant must provide the Company with a paper copy of any documents if
the attempted electronic delivery of such documents fails.

14.Additional Terms for Non-U.S. Participants.  Notwithstanding anything to the
contrary herein, Participants residing and/or working outside the United States
shall be subject to the Additional Terms and Conditions for Non-U.S.
Participants attached hereto as Addendum A and to any Country-Specific Terms and
Conditions attached hereto as Addendum B.  If Participant is a citizen or
resident of a country (or is considered as such for local law purposes) other
than the one in which Participant is currently residing or working or if
Participant relocates to one of the countries included in the Country-Specific
Terms and Conditions after the grant of the Award, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Terms and Conditions for Non-U.S. Participants and the
Country-Specific Terms and Conditions constitute part of this Agreement and are
incorporated herein by reference.

15.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant's participation in the Plan, on the restricted
share units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or

5

 

--------------------------------------------------------------------------------

advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

16.Participant Acceptance.  Participant must accept the terms and conditions of
this Agreement electronically through the acceptance procedures established by
the Company.  In no event shall any Shares be issued (or other securities or
property distributed) under this Agreement in the absence of such acceptance.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

 

GENPACT LIMITED

Signature:   

Title:   

 

 

PARTICIPANT

Signature:   

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

ADDENDUM A TO THE RESTRICTED SHARE UNIT ISSUANCE AGREEMENT

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

This Addendum includes additional terms and conditions that govern the
Restricted Share Unit Award granted to Participant if Participant works or
resides outside the United States.

Capitalized terms used but not defined herein are defined in the Plan or the
Agreement and have the meanings set forth therein.

1.No Acquired Right.  Participant acknowledges and agrees that:

(a)The Plan is established voluntarily by the Company, the grant of awards under
the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.  All
decisions with respect to future awards, if any, will be at the sole discretion
of the Committee.

(b)This Award (and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount) and Shares acquired under the Plan, (A) are wholly
discretionary and occasional, are not a term or condition of employment and do
not form part of a contract of employment, or any other working arrangement,
between Participant and the Company or any Affiliate; (B) do not create any
contractual entitlement to receive future awards or benefits in lieu thereof;
and (C) do not form part of salary or remuneration for purposes of determining
pension payments or any other purposes, including without limitation termination
indemnities, severance, resignation, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-term service awards, pension or retirement
benefits, welfare benefits or similar payments, except as otherwise required by
the applicable law of any governmental entity to whose jurisdiction the award is
subject.

(c)This Award and the Shares acquired under the Plan are not intended to replace
any pension rights or compensation.

(d)Participant is voluntarily participating in the Plan.

(e)In the event that Participant’s employer is not the Company, the grant of
this Award and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of this Award and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Affiliate.

(f)The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  Neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the Award or the Shares.

A-1

 

--------------------------------------------------------------------------------

(g)Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s cessation of employment for any reason
whatsoever, whether or not later found to be invalid or in breach of contract or
local labor law, insofar as these rights, claim or entitlement arise or may
arise from Participant’s ceasing to have rights under this Award as a result of
such cessation or loss or diminution in value of the Award or any of the Shares
issuable under this Award as a result of such cessation, and Participant
irrevocably releases his or her employer, the Company and its Affiliates, as
applicable, from any such rights, entitlement or claim that may arise.  If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such rights or claim.

2.Data Protection.

(a)In order to facilitate Participant’s participation in the Plan and the
administration of the Award, it will be necessary for contractual and legal
purposes for the Company (or its Affiliates or payroll administrators) to
collect, hold and process certain personal information and sensitive personal
information about Participant (including, without limitation, Participant’s
name, home address, telephone number, date of birth, nationality, social
insurance or other identification number and job title and details of the Award
and other awards granted, cancelled, exercised, vested, unvested or outstanding
and Shares held by Participant).  Participant consents explicitly, willingly,
and unambiguously to the Company (or its Affiliates or payroll administrators)
collecting, holding and processing Participant’s personal data and transferring
this data (in electronic or other form) by and among, as applicable,
Participant’s employer, the Company and its Affiliates and other third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Plan and the Award.  Participant authorizes
the Data Recipients to receive, possess, use, retain and transfer the data for
the purposes of implementing, administering and managing the Plan and the
Award.  Participant understands that the data will be transferred to E*TRADE, or
such other broker or third party as may be selected by the Company in the future
which is assisting the Company with the implementation, administration and
management of the Plan.  Participant understands that the Data Recipients may be
located in the United States or elsewhere, and that the recipient’s country may
have a lower standard of data privacy laws and protections than Participant’s
country.

(b)The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the Award and will take reasonable
measures to keep Participant’s personal data private, confidential, accurate and
current.  Participant understands that the data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.

(c)Participant understands that Participant may, at any time, make a request to
view his or her personal data, require any necessary corrections to it or
withdraw the consents herein in writing by contacting the Company and that these
rights are subject to legal restrictions but acknowledges that without the use
of such data it may not be practicable for the Company to administer
Participant’s involvement in the Plan in a timely

A-2

 

--------------------------------------------------------------------------------

fashion or at all and this may be detrimental to Participant and may result in
the possible exclusion of Participant from continued participation with respect
to this Award or any future awards under the Plan.

3.Responsibility for Taxes.  This provision supplements Paragraph 5(b) of the
Agreement.  Participant acknowledges that regardless of any action the Company
(or any Affiliate employing or retaining Participant) takes with respect to any
or all Applicable Taxes, the ultimate liability for all Applicable Taxes legally
due by Participant is and remains Participant’s responsibility and that the
Company (and its Affiliates) (i) make no representations or undertakings
regarding the treatment of any Applicable Taxes in connection with any aspect of
the Award, including the grant, vesting or settlement of the Award, and the
subsequent sale of any Shares acquired at settlement; and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant’s liability for Applicable Taxes.  Further, if Participant
is subject to taxation in more than one jurisdiction between the Award Date and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or Participant's employer (or
former employer, as applicable) may be required to withhold or account for
Applicable Taxes in more than one jurisdiction.

 

A-3

 

--------------------------------------------------------------------------------

 

ADDENDUM B to THE restricted sHARE unit ISSUANCE AGREEMENT

country-specific terms AND CONDITIONS

These Country-Specific Terms and Conditions include additional terms and
conditions that govern the Restricted Share Unit Award granted to Participant
under the Plan if Participant resides or works in one of the countries listed
below.  Capitalized terms used but not defined in these Country-Specific Terms
and Conditions are defined in the Plan or the Agreement and have the meanings
set forth therein.

AUSTRALIA

Offer Document.  The Award is granted pursuant to the Offer Document attached
hereto.

BRAZIL

Compliance with Law.  By accepting the Award, Participant acknowledges and
agrees to comply with applicable Brazilian laws and to pay any and all
Applicable Taxes associated with the vesting of the Award, and the sale of the
Shares acquired under the Plan.

Labor Law Acknowledgment.  By accepting the Award, Participant agrees that (i)
Participant is making an investment decision, (ii) Shares will be issued to
Participant only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to Participant.

CANADA

Award Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in this Agreement, the grant of the Award does not
provide you any right to receive a cash payment and the Award may be settled
only in Shares.

Additional Provisions Applicable to Participants Resident in Quebec.

Data Protection:  The following provision supplements the Data Protection
section of Addendum A:  Participant hereby authorizes the Company and the
Company’s representatives to discuss with and obtain all relevant information
from all personnel, professional or not, involved in the administration and
operation of the Plan.  Participant further authorizes the Company and the Board
or Committee, to disclose and discuss the Plan with their advisors.  Participant
further authorizes the Company to record such information and to keep such
information in Participant’s employee file.

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.

B-1

 

--------------------------------------------------------------------------------

CHINA

Immediate Sale of Shares.  Notwithstanding anything to the contrary in the
Agreement or the Plan, in accordance with the requirements of the State
Administration of Foreign Exchange (“SAFE”), the Shares issued following vesting
of the Award must be sold immediately through the Company’s designated
broker.  Participant’s acceptance of the Award shall constitute Participant’s
authorization to the brokerage firm to effect such sale.  Such sale may be
effected through block sales over a period of one or more trading days following
the issuance of the shares.  Neither the brokerage firm nor the Company will
guarantee the sale price for any such sale and Participant shall be solely
responsible for fluctuations in the value of the Shares until sale.  This
Agreement shall be deemed to be a 10b5-1 plan under the Exchange Act.  The net
proceeds realized upon the sale of the Shares will be repatriated to China and
such net proceeds (less any Applicable Taxes required to have been withheld in
connection with the Award) shall be paid to Participant in local
currency.  Participant shall have no access to the sales proceeds until such
distribution.  The remittance, conversion and payment of the net proceeds shall
be made in accordance with the procedures adopted by the Company in order to
comply with SAFE regulations and accordingly, are subject to change from time to
time.

FRANCE

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

HONG KONG

Securities Law Notification.  Participant acknowledges and understands that the
offer of the Award and any Shares to be issued under the Plan are not a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Affiliates.

Furthermore, Participant acknowledges that the contents of the Agreement, the
Plan and other related and incidental communication materials (the “Documents”)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and the Documents have not been reviewed by any
regulatory authority in Hong Kong.  Participant understands that the Documents
are intended only for the personal use of each participant and may not be
distributed to any other person.  Furthermore, Participant acknowledges that
Participant is advised to exercise caution in relation to his or her
participation in the Plan.  If Participant is in any doubt as to the contents of
the Prospectus, the Agreement or the Plan, Participant shall obtain independent
professional advice.

B-2

 

--------------------------------------------------------------------------------

ISRAEL

Additional Terms and Conditions.  The Award is granted pursuant to the Genpact
Appendix – Israel Taxpayers to the 2017 Omnibus Incentive Plan (the “Israel
Appendix”) and is subject to the terms and conditions stated in the Israel
Appendix, the Plan, the Agreement, including this Addendum B.  By accepting the
Award, Participant acknowledges and agrees to be bound by the terms of the
Israel Appendix.  The Israel Appendix is incorporated herein by reference and
references to the Plan shall include the Israel Appendix.  

The Award is intended to qualify for the tax treatment as a 102 Capital Gains
Track Grant under Section 102 of the Israeli Income Tax Ordinance (New Version)
1961 (“Section 102”).  Participant hereby acknowledges and agrees as follows:

 

(a)

Participant understands the provisions of Section 102 and the applicable tax
track of this grant.

 

(b)

Participant agrees to the terms and conditions of the trust agreement between
the Company and the trustee (the “Trustee”) designated by the Company to serve
as the supervising trustee as approved by the Israeli Tax Authority (the “ITA”)
in accordance with the provisions of Section 102.

 

(c)

Participant understands that the Shares will be registered on the name of the
Trustee for the benefit of Participant.  Subject to the provisions of Section
102, Participant confirms that Participant shall not sell nor transfer the Award
or the Shares from the Trustee until the end of the Required Holding
Period.  For purposes of the Award, “Required Holding Period” means the
requisite period prescribed by Section 102 or such other period as may be
required by the ITA, with respect to 102 Trustee Grants, during which Awards
granted by the Company or Shares underlying such Awards must be held by the
Trustee for the benefit of the person to whom it was granted.

 

(e)

If Participant sells or withdraws the Shares from the Trustee before the end of
the Required Holding Period (“Violation”), either (A) Participant shall
reimburse the Company within three (3) days of its demand for the employer
portion of the payment by the Company to the National Insurance Institute plus
linkage and interest in accordance with the law, as well as any other expense
that the Company shall bear as a result of the said Violation or (B) Participant
agrees that the Company may, in its sole discretion, deduct such amounts
directly from any amounts to be paid to the Participant as a result of his or
her disposition of the Shares.

 

(f)

Participant understands that this grant is conditioned upon the receipt of all
required approvals from the ITA.

 

(g)

All tax consequences under any applicable law which may arise from the grant of
the Award, from the holding or sale of the Shares by or on behalf of
Participant, shall be borne solely by Participant.  Participant shall indemnify
the Company

B-3

 

--------------------------------------------------------------------------------

 

and/or Affiliate and/or Trustee, as the case may be, and hold them harmless,
against and from any liability for any such tax or any penalty, interest or
indexing.

MEXICO

Labor Law Policy and Acknowledgment for Employees of EDM S de RL de CV.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is EDM S de RL de CV, located at Ave. Hermanos
Escobar #7651, Colonia Partido Escobedo, zip code 32330, Ciudad Juarez, State of
Chihuahua, Mexico.  Based on the foregoing, Participant expressly recognizes
that the Plan and the benefits that Participant may derive from participating in
the Plan do not establish any obligations by Participant’s employer, EDM S de RL
de CV towards Participant, do not form part of the employment conditions and/or
benefits provided by the employer, and any modification of the Plan or their
termination shall have no effect on, nor constitute a change or impairment of,
the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
EDM S de RL de CV  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es EDM S de RL de CV, ubicado en Ave. Hermanos Escobar #7651, Colonia
Partido Escobedo, zip code 32330, Ciudad Juarez, State of Chihuahua,
Mexico.  Derivado de lo anterior, expresamente reconozco que el Plan y los
beneficios que pudieran derivar de mi participación en el Plan no generan
obligación alguna de mi Patrón EDM S de RL de CV hacia el suscrito, no forman
parte de las condiciones de trabajo y/o prestaciones otorgadas por mi Patrón y
cualquier modificación del Plan o su terminación no constituirá un cambio o
menoscabo de los términos y condiciones de mi relación de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto

B-4

 

--------------------------------------------------------------------------------

de modificar y/o descontinuar mi participación en cualquier tiempo sin ninguna
responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact Services LLC.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is Genpact Services LLC, located at Ave. Lerdo NTE
#251, Colonia Centro, zip code 32000, Ciudad Juarez, Chihuahua, Mexico.  Based
on the foregoing, Participant expressly recognizes that the Plan and the
benefits that Participant may derive from participating in the Plan do not
establish any obligations by Participant’s employer, Genpact Services LLC
towards Participant, do not form part of the employment conditions and/or
benefits provided by the employer, and any modification of the Plan or their
termination shall have no effect on, nor constitute a change or impairment of,
the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact Services LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact Services LLC, ubicado en Ave. Lerdo NTE #251, Colonia
Centro, zip code 32000, Ciudad Juarez, Chihuahua, Mexico.  Derivado de lo
anterior, expresamente reconozco que el Plan y los beneficios que pudieran
derivar de mi participación en el Plan no generan obligación alguna de mi Patrón
Genpact Services LLC hacia el suscrito, no forman parte de las condiciones de
trabajo y/o prestaciones otorgadas por mi Patrón y cualquier modificación del
Plan o su terminación no constituirá un cambio o menoscabo de los términos y
condiciones de mi relación de trabajo.

B-5

 

--------------------------------------------------------------------------------

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact (Mexico) I LLC.  In
accepting the grant of the Award, Participant expressly recognizes that Genpact
Limited, with registered offices at Canon’s Court, 22 Victoria Street, Hamilton
HM EX, Bermuda, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Genpact Limited and Participant
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole employer is Genpact (Mexico) I LLC, located at 1155 Avenue of
the Americas, 4th Floor, New York, NY 10036.  Based on the foregoing,
Participant expressly recognizes that the Plan and the benefits that Participant
may derive from participating in the Plan do not establish any obligations by
Participant’s employer, Genpact (Mexico) I LLC towards Participant, do not form
part of the employment conditions and/or benefits provided by the employer, and
any modification of the Plan or their termination shall have no effect on, nor
constitute a change or impairment of, the terms and conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact (Mexico) I LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact (Mexico) I LLC, ubicado en 1155 Avenue of the Americas, 4th
Floor, New York, NY 10036.  Derivado de lo anterior, expresamente reconozco que
el Plan y los beneficios que pudieran derivar de mi participación en el Plan no
generan obligación alguna de mi Patrón Genpact (Mexico) I LLC hacia el suscrito,
no forman parte de las condiciones de trabajo y/o prestaciones

B-6

 

--------------------------------------------------------------------------------

otorgadas por mi Patrón y cualquier modificación del Plan o su terminación no
constituirá un cambio o menoscabo de los términos y condiciones de mi relación
de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

Labor Law Policy and Acknowledgment for Employees of Genpact (Mexico) II
LLC.  In accepting the grant of the Award, Participant expressly recognizes that
Genpact Limited, with registered offices at Canon’s Court, 22 Victoria Street,
Hamilton HM EX, Bermuda, is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of Shares
do not constitute an employment relationship between Genpact Limited and
Participant since Participant is participating in the Plan on a wholly
commercial basis and Participant’s sole employer is Genpact (Mexico) II LLC,
located at 1155 Avenue of the Americas, 4th Floor, New York, NY 10036.  Based on
the foregoing, Participant expressly recognizes that the Plan and the benefits
that Participant may derive from participating in the Plan do not establish any
obligations by Participant’s employer, Genpact (Mexico) II LLC towards
Participant, do not form part of the employment conditions and/or benefits
provided by the employer, and any modification of the Plan or their termination
shall have no effect on, nor constitute a change or impairment of, the terms and
conditions of employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Genpact Limited;
therefore, Genpact Limited reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.

Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Genpact Limited for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Genpact Limited, its affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Genpact (Mexico) II LLC  Al aceptar el otorgamiento de la Unidades de Accion,
expresamente reconozco que Genpact Limited, con oficinas ubicadas en Canon’s
Court, 22 Victoria Street, Hamilton HM EX, Bermuda es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Genpact Limited y el suscrito,
toda vez que mi participación en el Plan es meramente comercial y mi único
Patrón lo es Genpact (Mexico) II LLC, ubicado en 1155 Avenue of the Americas,
4th Floor, New York, NY

B-7

 

--------------------------------------------------------------------------------

10036.  Derivado de lo anterior, expresamente reconozco que el Plan y los
beneficios que pudieran derivar de mi participación en el Plan no generan
obligación alguna de mi Patrón Genpact (Mexico) II LLC hacia el suscrito, no
forman parte de las condiciones de trabajo y/o prestaciones otorgadas por mi
Patrón y cualquier modificación del Plan o su terminación no constituirá un
cambio o menoscabo de los términos y condiciones de mi relación de trabajo.

Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Genpact Limited; por lo tanto, Genpact
Limited se reserva el derecho absoluto de modificar y/o descontinuar mi
participación en cualquier tiempo sin ninguna responsabilidad hacia mi.

Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Genpact Limited por cualquier daño o
perjuicio o para reclamar una compensación en relación con cualquier disposición
del Plan o con los beneficios derivados bajo el Plan y por lo tanto otorgo el
finiquito más amplio que en derecho proceda a Genpact Limited, sus afiliadas,
sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales, en relación a cualquier demanda que pudiera surgir.

PORTUGAL

Consent to Receive Information in English.  Participant hereby expressly
declares that Participant has fully knowledge of the English language and has
read, understood and fully accepted and agreed with the terms and conditions
established in the Plan and Agreement.

Conhecimento da Lingua.  Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da lingua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condiҫões estabelecidas no Plano e no Acordo.

SINGAPORE

Securities Law Notice.  The Award is being granted pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that such grant is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Award unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

Chief Executive Officer, Director Notification Requirement.  If Participant is
the Chief Executive Officer, a director, associate director or shadow director
of a Singapore Affiliate of the Company, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Affiliate of the Company
in writing when Participant receives an interest (e.g., the Award or Shares) in
the Company or any Affiliate.  In addition, Participant must notify the
Singaporean Affiliate when Participant sells Shares or shares of any other
Affiliate (including when Participant sells Shares acquired under the
Award).  These notifications must be made within two (2) days of acquiring or
disposing of an interest in the Company or any Affiliate.  In addition, within
two (2) days of

B-8

 

--------------------------------------------------------------------------------

becoming the Chief Executive Officer, a director, associate director or shadow
director, Participant must notify the Singaporean Affiliate of any interest
Participant may have in the Company or any Affiliate.  Participant is advised to
seek appropriate professional advice as to Participant’s reporting obligations
under the Singapore Companies Act.

SPAIN

Nature of Grant.  This provision supplements Section 1 of Addendum A to the
Agreement titled “No Acquired Rightsˮ:

In accepting the Award, Participant consents to participate in the Plan and
acknowledges that Participant has received a copy of the Plan.

Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant performance share awards under the Plan to
individuals who may be employees of the Company or an Affiliate throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or an Affiliate.  Consequently, Participant understands that the
Award is granted on the assumption and condition that the Award and any Shares
issued are not part of any employment contract (either with the Company or any
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right
whatsoever.  Further, Participant understands that Participant will not be
entitled to continue vesting in the Award after termination of Participant’s
service.  In addition, Participant understands that the Award would not be
granted to Participant but for the assumptions and conditions referred to
herein; thus, Participant acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then the grant of the Award and any right to the Award shall be null
and void.

Further, the vesting of the Award is expressly conditioned on Participant’s
continued service, such that upon termination of Participant’s service for any
reason whatsoever, the Award may cease vesting immediately, in whole or in part,
effective on the date of termination of Participant’s service (as determined by
the Agreement).  This will be the case, for example, even if (1) Participant is
dismissed for disciplinary or objective reasons; or (2) Participant’s
termination of service is due to a unilateral breach of contract by the Company
or Participant’s employer.  Consequently, upon Participant’s termination of
service for any of the above reasons, Participant may automatically lose any
rights to the Award to the extent not vested on the date of Participant’s
termination of service, as described in the Plan and the Agreement.

SWITZERLAND

Securities Law Notice.  The grant of this Award under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.

UNITED ARAB EMIRATES

Securities Law Notice.  The Award is granted under the Plan only to certain
employees who meet the eligibility requirements of the Plan and is in the nature
of providing employee equity incentives in the United Arab Emirates.  The Plan
and this Agreement are intended for distribution only to

B-9

 

--------------------------------------------------------------------------------

such employees and must not be delivered to, or relied on by, any other
person.  Prospective purchasers of the securities offered should conduct their
own due diligence on the securities.  If Participant does not understand the
contents of the Plan and the Agreement, Participant should consult an authorized
financial adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan.  Neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Agreement nor taken steps to verify the
information set out herein, and has no responsibility for such documents.

UNITED KINGDOM

Award Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in this Agreement, the grant of the Award does not
provide Participant any right to receive a cash payment and the Award may be
settled only in Shares.

Taxes.  Any reference to the withholding of Applicable Taxes, including any
obligation to withhold, shall be treated as including a reference to any amount
of Applicable Taxes in respect of which the Company (or an Affiliate) is
required to account to any tax authority.

Termination of Service.  Participant has no right to compensation or damages on
account of any loss in respect of an Award under the Plan where the loss arises
or is claimed to arise in whole or part from:  (a) the termination of
Participant’s office or employment; or (b) notice to terminate Participant’s
office or employment.  This exclusion of liability shall apply however
termination of office or employment, or the giving of notice, is caused, and
however compensation or damages are claimed.  For the purpose of the Plan, the
implied duty of trust and confidence is expressly excluded.

Employer NIC.  As a condition to participation in the Plan and the issuance of
Shares under this Award, Participant hereby agrees to accept all liability for
and pay all secondary Class 1 National Insurance Contributions which would
otherwise be payable by the Company (or any successor or any Affiliate employing
or previously employing Participant) with respect to the issuance of Shares
under this Award or any other event giving rise to taxation under this Award
(the “Employer NIC”).  Participant agrees that Participant will execute, within
the time period specified by the Company, a joint election (the “Joint
Electionˮ) provided by the Company and any other consent or elections required
to effect the transfer of the Employer NIC.  Participant further agrees to
execute such other joint elections as may be required between Participant and
any successor to the Company and/or Participant's employer.  Participant further
agrees that the Company and/or Participant's employer may collect the Employer
NIC by any of the means set forth in the Joint Election.  


B-10

 

--------------------------------------------------------------------------------

 

OFFER TO AUSTRALIAN RESIDENT EMPLOYEES

This Offer Document sets out information regarding the participation of
Australian resident employees of Genpact Limited (Genpact or the Company) and
its Australian subsidiaries in grants of restricted share unit awards made under
the Genpact Limited 2017 Omnibus Incentive Plan (Plan).

Investment in securities involves a degree of risk and there is no guarantee of
the future value of, or returns from, securities you may acquire under the
Plan.  Employees who elect to participate in the Plan should consider all risk
factors relevant to the acquisition of securities under the Plan as set out in
this document and any associated documents.

 

The information contained in this document and any associated documents is
general information only.  It is not advice or information specific to your
objectives, financial situation or needs. Australian employees should consider
obtaining their own financial product advice from an independent person who is
licensed by the Australian Securities and Investments Commission to give advice
about participation in the Plan.

 

 

1.OFFER AND TERMS OF PARTICIPATION

This Offer Document relates to an invitation by the Company to eligible
employees in Australia to accept grants of restricted share unit awards made
under the Plan.  The awards will be issued at no cost to you.

The terms of your participation are set out in the Plan, the Prospectus, the
Restricted Share Unit Issuance Agreement and this Offer Document.

By accepting a grant of a restricted share unit award, you will be bound by
terms set out in the Plan, the Prospectus, the Restricted Share Unit Issuance
Agreement and this Offer Document.

2.HOW CAN I ASCERTAIN THE CURRENT MARKET PRICE OF SHARES UNDERLYING THE
RESTRICTED SHARE UNIT AWARD IN AUSTRALIAN DOLLARS?

You could, from time to time, ascertain the market price of a share of common
stock in the Company ("Share") by obtaining that price from the New York Stock
Exchange website, the Company website or The Wall Street Journal, and
multiplying that price by a published exchange rate to convert U.S. Dollars into
Australian Dollars, to determine the Australian dollar equivalent of that
current market price.

B-11

 

--------------------------------------------------------------------------------

3.RISKS OF ACQUIRING AND HOLDING SHARES

Acquiring and holding restricted share units and Shares involves risk.  These
risks include that:

(a)There is no guarantee that Shares will grow in value - they may decline in
value.  Stock markets are subject to fluctuations and the price of Shares can
rise and fall, depending upon the Company's performance and other internal and
external factors.

(b)There is no assurance that the Company will pay dividends even if its
earnings increase.

(c)There are tax implications involved in acquiring and holding restricted share
units and Shares and the tax regime applying to you may change.

B-12

 